 Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 1 of 21 PageID 10
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               05/27/2020
                                                                               CT Log Number 537712944
        TO:      KATHLEEN LOPILATO
                 AUTO-OWNERS INSURANCE COMPANY
                 6101 Anacapri Blvd
                 Lansing, MI 48917-3999


        RE:      Process Served in Florida

        FOR:     Southern-Owners Insurance Company (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 HARVEST MOON DISTRIBUTORS LLC, Pltf. vs. SOUTHERN-OWNERS INSURANCE
                                         COMPANY, Dft.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                    None Specified
                                         Case # 2020CA52920
        NATURE OF ACTION:                Insurance Litigation
        ON WHOM PROCESS WAS SERVED:      C T Corporation System, Plantation, FL
        DATE AND HOUR OF SERVICE:        By Electronic Receipt on 05/27/2020
        JURISDICTION SERVED:             Florida
        APPEARANCE OR ANSWER DUE:        None Specified
        ATTORNEY(S) / SENDER(S):         None Specified
        ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/27/2020, Expected Purge Date:
                                         06/01/2020

                                         Image SOP

                                         Email Notification, KATHLEEN LOPILATO lopilato.kathleen@aoins.com

                                         Email Notification, TERRI MCCRUMB mccrumb.terri@aoins.com

                                         Email Notification, Lance Arnott SOPVerification@wolterskluwer.com

        SIGNED:                          C T Corporation System
        ADDRESS:                         208 South LaSalle Street
                                         Suite 814
                                         Chicago, IL 60604
        For Questions:                   866-331-2303
                                         CentralTeam1@wolterskluwer.com




                                                                               Page 1 of 1 / AN
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
        Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 2 of 21 PageID 11 111101010 11111111011111111111111111110011111111111110111111



                                                                                                        *20-000134012*
 CHIEF FINANCIAL OFFICER
 JIMMY PATRONIS
      SIAIE UF FLORIDA




                                                                     CASE #:          2020-CA-5292-0
HARVEST MOOD DISTRIBUTORS LLC
                                                                     COURT:           CIRCUIT COURT
                                                                     COUNTY:          ORANGE
PLAINTIFF(S)                                                         DFS-SOP #:       20-000134012

VS.

SOUTHERN-OWNERS INSURANCE COMPANY

DEFENDANT(S)

SUMMONS, COMPLAINT, DISCOVERY




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Friday, May
22, 2020 and a copy was forwarded by ELECTRONIC DELIVERY on Wednesday, May 27, 2020 to the
designated agent for the named entity as shown below.


           SOUTHERN-OWNERS INSURANCE COMPANY
           DONNA MOCH
           1200 SOUTH PINE ISLAND ROAD
           PLANTATION, FL 33324




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                      Jimmy Patronis
                                                                      Chief Financial Officer



IMRAN MALIK
1061 MAITLAND CENTER COMMONS
MAITLAND, FL 32751, FL 32751
                                                                                                                    TSC




                                        Office of the General Counsel - Service of Process Section
                           200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
            Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 3 of 21 PageID 12
    Filing # 107697378 E-Filed 05/19/2020 04:01:37 PM


                          IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                                  IN AND FOR ORANGE COUNTY, FLORIDA

                                                    CIVIL DIVISION

            HARVEST MOON DISTRIBUTORS LLC,
                                        Case No.: 2020-CA-5292-0
                Plaintiff,

            vs.

            SOUTHERN-OWNERS INSURANCE COMPANY,

                   Defendant.
    0

    ›-;     SUMMONS
    as

            THE STATE OF FLORIDA
  CNI
Z C
LLI 0
            TO EACH SHERIFF OF THE STATE:

    co
    0.u)
      _     YOU ARE COMMANDED to serve this Summons and a copy of the Complaint of Petition in
re -2 .03   this action on INSURANCE COMMISSIONER pursuant to F.S. 48.151
    E
ciJ c 2
0
   0 u-     By Serving:
rt 4-4-
   co                            SOUTHERN-OWNERS INSURANCE COMPANY
>-
rt c                                    C/O Insurance Commissioner
0g
m art                                         State of Florida
<c                                         PROCESS SECTION
    o
co -0                                      200 East Gaines Street
co 9.43
< c •E                                   Tallahassee, Florida 32399
    S0
ILL,.
>
ILI 03      Each defendant is required to serve written defenses to the Complaint or Petition on Imran
•
rt 0
    N       Malik, Counsel for the Plaintiffs, Malik Law, P.A., 1061 Maitland Center Commons Blvd.,
            Maitland, FL 32751 within twenty (20) days after service, of this summons on that defendant
    03
    2       exclusive of the day of service, and to file the original of the Defenses with the clerk of this
            Court either before service on Plaintiffs' attorney or immediately thereafter. If a defendant fails
            to do so, a Default will be entered against that Defendant for the relief demanded in the
            complaint or petition.
            Tiffairly Moore Russell
            CLERK OF THE COURT
                    Ali Martin Rios, Deputy Clerk
               By:2020-05-20 14:51:58            , Deputy Clerk DATE:                                ,2020.

                                                       Civil Division
                                                      1425 N. Orange Avenue
                                                       Room 350
                                                       Orlandol, Florida 32801
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 4 of 21 PageID 13




                                                         IN THE CIRCUIT COURT OF THE
                                                         NINTH JUDICIAL CIRCUIT IN AND
                                                         FOR ORANGE COUNTY, FLORIDA

                                                         CASE NUMBER:
HARVEST MOON DISTRIBUTORS LLC,

       Plaintiff,

vs.

SOUTHERN-OWNERS INSURANCE COMPANY,

       Defendant.
                                              /

                                     COMPLAINT

       COMES NOW the Plaintiff, by and through the undersigned attorney, and hereby sues

the Defendant, Southern-Owners Insurance Company (hereinafter sometimes referred to as

"Southern-Owners"), and alleges as follows:

                               JURISDICTION AND VENUE

       1.   At all material times hereto, Plaintiff is a Florida limited liability company with its

            principle place of business in Orange County, Florida.

       2.   Defendant corporation was and is a Florida corporation with principal place of

            business in Florida, and the policy of insurance written by Southern-Owners was

             issued by Southern-Owners in the State of Florida.

       3.   At all material times relevant hereto, Defendant Southern-Owners was a corporation

             duly licensed to transact insurance business in the State of Florida. Defendant does

            business, has offices, and/or maintained agents for the transaction of its customary

            business in Orange County, Florida.

       4.    Jurisdiction and venue are proper in Orange County, Florida.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 5 of 21 PageID 14




      5.   This is an action for breach of contract with damages greater than Thirty Thousand

           Dollars ($30,000.00), exclusive of interest, costs, and attorney's fees.

      6.   This action also seeks coverage for a declaratory judgment action in excess of the

           jurisdictional limits of this Court, Therefore, this Court has jurisdiction over this

           action for declaratory judgment pursuant to Fla. Stat. §86.011.

                                      NATURE OF ACTION

      7.   This is an action for breach of an insurance contract due to Defendant's failure to pay

           insurance proceeds that were due and owing to Plaintiff under a policy of insurance

           issued by Defendant to Plaintiff.

      8.   This is also an action for Declaratory Judgment pursuant to Fla. Stat. §86.011 to

           determine questions of insurance coverage under the policy of insurance issued by

           Defendant to Plaintiff.

      9.   Plaintiff sought Commercial Property Coverage insurance from Defendant Southern-

           Owners to cover its property, and a policy of insurance, including but not limited to

           coverages to protect against loss of Business Income, Extra Expense, Inventory, and

           Accounts Receivable was issued by the Defendant.

      10. Plaintiff is a named insured under Policy No.: 124682-72075137-19. A true and

           correct copy of the insurance policy is in control of Defendant and will be provided

           through discovery.

      11. Plaintiff faithfully paid insurance policy premiums to Defendant, Southern-Owners.

      12. The insurance policy between Defendant and Plaintiff specifically provided

           additional coverages for loss of Business Income, Extra Expense, Inventory, and

           Accounts Receivable.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 6 of 21 PageID 15




      13. On or about March of 2020, the United States of America became infected with

           SARS-CoV-2 (commonly and hereinafter referred to as "COVID-19") which resulted

           in a nationwide pandemic. As a result of this pandemic, Harvest Moon Distributors

           LLC's property sustained direct physical loss or damages and will continue to sustain

           direct physical loss or damages covered by the policy issued by Defendant.

      14. Policy coverages include, but are not limited to Business Income, Extra Expense,

           Inventory, and Accounts Receivable. As a direct result of this pandemic, Harvest

           Moon Distributors LLC's property has been damaged and cannot be used for its

           intended purpose.

      15. Plaintiffs loss of use of the insured property and insured property's inability to

           function as contemplated and intended by Plaintiff and Defendant is a direct physical

           loss. As a result of this direct physical loss, Plaintiff has suffered loss of Business

           Income, Inventory, Accounts Receivable, has incurred Extra Expenses to minimize

           the suspension of business and continue its operations, and has suffered other losses

           and damages.

                    COUNT I-BREACH OF CONTRACT AGAINST
                                DEFENDANT

      16. Plaintiff realleges paragraphs 1-15 and incorporates the same by reference herein.

      17. This is an action for breach of contract with damages greater than Thirty Thousand

           Dollars ($30,000.00), exclusive of interest, costs, and attorney's fees.

      18. Plaintiffs Commercial Property Insurance with Defendant, Southern-Owners, was in

           full force and effect as to Harvest Moon Distributors LLC when its property was

           damaged, and it is a named insured under Policy Number 124682-72075137-19. A
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 7 of 21 PageID 16




           true and correct copy of the policy is in control of Defendant, Southern-Owners, and

           will be provided through discovery. Defendant is not prejudiced by the failure to

           attach a policy at this time because Defendant is already in possession of the complete

           policy upon which this suit is based.

      19. During the Policy period, Plaintiff sustained a direct physical loss to its covered

           property from a covered cause of loss. Plaintiff also sustained a loss of Business

           Income, Extra Expense, Inventory, and Accounts Receivable, in addition to other

           consequential losses and damages.

      20. Plaintiff duly notified Defendant of the loss and allowed for all necessary inspections

           and evaluations to be made at the insured premises.

      21. This is an action related to Defendant's failure to place the insured premises in its

           pre-loss condition and adequately compensate Plaintiff for loss of Business Income,

           Extra Expense, Inventory, and Accounts Receivable, and other losses and damages

           contemplated by the insurance contact between Plaintiff and Defendant.

      22. Plaintiff has complied or substantially complied with all conditions to entitle

           Plaintiff to recover under the policy, the conditions have been waived, or the

           language of the policy created an impossibility for the conditions to be complied

           with.

      23. Defendant Southern-Owners has failed to provide coverages for Plaintiffs losses,

           and has failed to pay the reasonable value of Plaintiffs losses needed to place the

           insured in its pre-loss condition.

      24. Defendant's refusal to provide coverages to and to reimburse Plaintiff adequately for

           the damages that resulted, and otherwise make Plaintiff whole, is a breach of contract.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 8 of 21 PageID 17




       25. Plaintiff has been damaged as a result of Defendant's breach in the form of insurance

            proceeds that have not been paid, interest, costs, and attorney's fees.

       26. As a result of Defendant's breach of contract, it has become necessary that Plaintiff

            retains the services of the undersigned attorney. Plaintiff is obligated to pay a

            reasonable fee for the undersigned attorney's services in bringing this action, plus

            necessary costs.

       27. Plaintiff has been and remains fully prepared to comply with the obligations pursuant

            to the aforesaid contract of insurance.

       28. Plaintiff is entitled to recover attorney's fees and costs under F.S. § 627.428, F.S. §

            626.9373, F.S. §57.041, and F.S. § 92.231.

        WHEREFORE, Plaintiff demands judgment against Defendant for compensatory
damages, consequential damages, interest, costs, and attorney's fees pursuant to F.S. § 627.428,
F.S. § 626.9373, F.S. §57.041, and F.S. § 92.231. Plaintiff further demands trial by jury.

                        COUNT II— DECLARATORY JUDGMENT

       29. Plaintiff realleges paragraphs 1-15 and incorporates the same by reference herein.

       30. This is an action for declaratory relief brought pursuant to Fla. Stat. § 86.011. Plaintiff

            is entitled to have any doubt regarding the existence or nonexistence of any right or

            duty under the insurance policy in question removed.

       31. Plaintiff is unsure of Plaintiffs right to coverage for direct physical loss, loss of

            Business Income, Extra Expense, Inventory, and Accounts Receivable. Plaintiff

            believes the Policy provides coverage for all of its COVID-19 related injuries,

            damages, and losses. Plaintiff has therefore filed this instant action seeking a

            determination whether the Policy provides coverage to the Plaintiff for its injuries,

            damages, and losses.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 9 of 21 PageID 18




      32. On or about March 1, 2020, Florida Governor DeSantis issued Executive Order No.:

           20-51 and declared a state of emergency in Florida as a result of COVID-19.

      33. On or about March 15, 2020, Walt Disney Parks & Resorts US Inc. choose to close

           its doors to the public in an effort to help "stop the spread" amidst concerns of the

           growing COVID-19 pandemic.

      34. Plaintiff operates as a wine and beer distributor, supplying its products to certain

           Vendors, including Walt Disney Parks and Resorts US Inc.

      35. Plaintiff received insurance from Southern-Owners which consists of coverage for

           loss of Business Income, Extra Expense, Inventory, Accounts Receivable, and

           Additional Insured-Vendor coverage, one of the vendors being Walt Disney Parks

           and Resorts US Inc.

      36. The Policy "Building and Personal Property Coverage Form" provides coverage for

           Harvest Moon Distributors LLC. Specifically:

           A. COVERAGE

               We will pay for direct physical loss of or damage to Covered Property at the

               premises described in the Declarations caused by or resulting from any Covered

               Cause of Loss.

               1. Covered Property

                  b. Your Business Personal Property located in or on the building described in

                  the Declarations or in open (or in a vehicle) within 100 feet of the described

                  premises, consisting of the following unless otherwise specified in the

                  Declarations or on the Your Business Personal Property — Separation of

                  Coverage form:
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 10 of 21 PageID 19




                   (3) "Stock"

      37. The Policy contains an extra endorsement for Business Income and Extra Expense,

            which provides:

             a. Business Income

                 Subject to the Limit of Insurance provisions of this endorsement, we will pay

                 for the actual loss of Business Income you sustain due to the necessary

                 suspension of your "operations: during the "period of restoration."

             b. Extra Expense

                 Subject to the Limit of Insurance provisions of this endorsement, we will pay

                 necessary Extra Expense you incur during the "period of restoration."

      38.   The Policy also contains an endorsement for Accounts Receivable:

            1. Under A. COVERAGE 4. Additional Coverages, the following Additional

               Coverage is added:

               Accounts Receivable

               We will pay:

               1. all amounts your customers owe you that you cannot collect;

               2. interest charges on loans you secure to offset impaired receipts until we pay

                   these amounts;

               3. collection costs in excess of normal; and

               4. Other expenses you reasonably incur to re-establish your records;

                   which result from direct physical loss of or damage to your records of

                   accounts receivable;

                   1. caused by or resulting from any Covered Cause of Loss; and
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 11 of 21 PageID 20




                   2. which occurs on the premises described in the Declarations.

      39. Plaintiff had purchased South African Beers specifically in accordance with its

           contract with Walt Disney Parks & Resorts US Inc.

      40. Due to Walt Disney Parks & Resorts US Inc.'s voluntary closure, in an effort to

           minimize risk and help "stop the spread" of the COVID-19 pandemic, Harvest Mood

           Distributors LLC lost Business Income, Extra Expense, Inventory, and Accounts

           Receivable, and sustained other consequential damages and losses.

      41. On or about March 19, 2020, Plaintiff submitted its claim to Defendant for Loss of

           Business Income, Extra Expense, Inventory, and Accounts Receivable due to the

           COVID-19 pandemic in compliance with the terms and conditions of the Policy.

      42. On or about April 15, 2020, Plaintiff submitted its sworn proof of loss for loss of

           business income due to spoilage of its product, loss of inventory, and loss of profit.

      43. Thereafter, Defendant denied Plaintiffs claim, a copy of the claim determination

           letter is attached hereto as "Exhibit A."

      44. There is a bona fide, actual dispute between the parties. Plaintiff is unsure of its rights

           and obligations under the insurance policy in question and is entitled to have the

           doubt removed. There is a present and ascertainable state of facts, and the Court is

           not being asked to merely give legal advice.

      45. As a result of the dispute, it has become necessary that Plaintiff retains the service of

           the undersigned attorney. Plaintiff is obligated to pay a reasonable fee for the

           undersigned attorney's services in bringing this action, plus necessary costs.

             WHEREFORE, Plaintiff requests this Court to:

             a. Take jurisdiction of the subject matter and parties thereto;
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 12 of 21 PageID 21




            b. Declare that Plaintiff has suffered a direct physical loss;

            c. Declare that Plaintiff's loss is a covered loss which is not excluded or limited

               under the Policy.

            d. Declare that Plaintiff has sustained loss of Business Income, Extra Expense,

               Inventory, Accounts Receivable, and other consequential damages due to the

               damage to its covered property.

            e. Order full disclosure of all documents and allow full and liberal discovery of

               all facts that may lead to admissible evidence relevant to the determination

               herein, including but not limited to, production of the complete policy of

               insurance, and a complete copy of the written materials in the possession of the

               Defendant that would shed light on the issues involved herein;

            f. Determine applicable law, including the provisions of Florida Statutes that

               apply to the policy and to the parties;

            g. Declare each policy provision not in conformity with Florida law be amended

               to comply with Florida law;

            h. Declare that any ambiguities in the statute or policy be construed in favor of

               insurance coverage;

            i. Declare that the statutes and policy provisions be construed strictly and most

               strongly against the insurer, and liberally in favor of the insured, so as to affect

               the dominant purpose of indemnity or payout to the insured;

            j. Declare that the policy of insurance covering the insured provides coverage for

               the claim submitted by the insured;
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 13 of 21 PageID 22




               k. Declare that the Plaintiff is entitled to a claim for attorney's fees and costs

                   against Defendant under Fla. Stat. §627.428, §92.231, §57.104, §626.9373, and

                   §57.041 and determine amounts thereunder;

               1. Determine and declare any other material matters pertaining to the respective

                   rights and responsibilities under the policy, as needed to do complete justice in

                   this case.

       Plaintiff further demands trial by jury on all issues so triable in accordance with Florida

Statutes, Chapter 86, as well as for entry of judgment for Plaintiff as to all issues to be raised in

this declaratory action, and against Defendant for insurance proceeds, consequential damages,

attorney's fees, and costs pursuant to Fla. Stat. §627.428, §92.231, §57.104, §626.9373, and

§57.041.




Dated May 22, 2020.

                                                              Imran Malik, Esquire
                                                              Malik Law P.A.
                                                              Attorney for Plaintiff
                                                              Florida Bar number: 0041501
                                                              1061 Maitland Center Commons Blvd.
                                                              Maitland, FL 32751
                                                              Phone: (407) 500 1000
                                                              Email: pleadings@imaliklaw.com
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 14 of 21 PageID 23




                       EXHIBIT A
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 15 of 21 PageID 24




                                                                     ftAfuto-Owners
                                                                                 INSURANCE
                                                                          LIFE • HOME • CAR • BLISINES5



                                                                                            PO Box 24700
                                                                                       Lakeland. FL 33802
                                                                                             80D-527-8299

         Harvest Moon Distributors LLC
         3451 Parkway Center Court
         Orlando. FL 32802

         RE:                                          300-00881527-2020
                               Insured:               Han.-est Moon Distributors LLC
                               Date of Loss:          03 19 2020

         Dear Insured:

         Southern-Owners Insurance Company insures Harvest Moon Distributors LLC under a TPP
         policy, 11.100 2019 toll 00 2020 under policy number 72075137. Harvest Moon Distributors has
         submitted a claim for loss of business mcome resulting from the recent coroaavirus. COVID-19,
         outbreak and the subsequent governmental response.

         Southern-Owners Insurance Company recognizes this is a difficult time for those affected by the
         governmental response_ We appreciate your patience while we have reviewed your claim to ensure
         we have evaluated the loss and its effect on any and all aspects of your brisiness. Southern-Owners
         Insurance Company wants to make sue we are responding quickly and clearly to your request for
         coverage in order to enable you to address the needs of your business in this uncertain time.

         As we understand your claim_ you have been unable to operate the insured business due to
         govenunemal action_ We understand that you are not claiming a loss due to physical loss of or
         damage to covered property which includes personal property coverages based on your policy
         declarations. If our nnclfTstailcling is incorrect, please advise us immediately.

         Your policy provides coverage under form CP 00 10(10-91) as follows:

         A. COVERAGE

                We will pay for direct physical loss of or damage to Covered Properry at the premises
                described in the Declarations caused by or resulting from any Covered Cause of Loss.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 16 of 21 PageID 25




                  1. Covered Property

                       Covered Property. as used in this Coverage Parr. means the following types of
                       property for which a Limit of Insurance is shown in the Declarations:

                  a. Building

                  b. Your Business Personal Pro perry
                               ***


                  c.    Personal Propert). of Others


         Please review the following policy language which addresses clainn for loss of business income
         and-or extra expense_ Please note that these coverages also require direct physical loss of or
         damage to pipe] ty, as stated below:

         Your policy also includes Form 54082 (2-05) Cause of Loss-Special Form, which states:

                A. COVERED CAUSES OF LOSS

                       When Special is shown in the Declarations, Covered Causes of Loss means Risks
                       Of Direct Physical Loss unless the loss is:

                       1. Excluded in Section B.. Exclusions; or

                        2. Limited in Section C. Limitations that follow.

                B. EXCLUSIONS

                       1. We will not pay for loss or damage caused directly or indirectly by any of the
                       following. Such loss or damage is excluded regardless of any other cause or event
                       that contributes concurrently or in any sequence to the loss.
                                                             ***

                               c. Governmental Action

                               Seizure or destruction of property- by order of governmental authority:.
                               But we will pay for acts of destruction ordered by governmental authority
                               and taken at the time of a fire to prevent its spread, if the fire would be
                               covered under this Coverage Part
                                                             ***

                        2. We will not pay for loss or damage caused by or regulting from any of the
                           following:
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 17 of 21 PageID 26




                                b. Delay, loss of use or loss of market.

                        3. We will not pay for loss or damage caused by or resulting from any of the
                        following. But if loss or damage by a Covered Cause of Loss results, we will pay
                        for the resulting loss or damage.
                                                               ***
                                b. Acts or decisions, including the failure to act or decide, of any person
                                group organization or governmental body.


         As stated above, coverage in this matter is afforded only for direct physical loss of or qintuage to
         property at the premises described in the declarations. As your loss of business income and
         spoilage claim is the result of an order of governmental authority, any claim of seizure or
         destruction of property as a result, is expressly excluded by the policy language above_

         Southern-Owners Insurance Company reco3ni7es that information as to Covid-19 develops and
         changes daily and we want to ensure that we are properly and thoroughly evaluating your claim.
         This correspondence is not intended to be an exhaustive statement of Southern-Owners Insurance
         Company-s position concerning its coverages under the policy. Southern-Owners Insurance
         Company's coverage determination is based upon the policy-provisions. the information you have
         provided, and Southern Owner's Insurance Company's own investigation If there is any
         additional information you believe to be relevant to the question(s) of coverage, please advise us
         immediately and forward any additional information to my attention for feVieW. Should additional
         information be provided, Southern-Owners Insurance Company reserves its right to reinvestigate
         the claim and the subsequent review shall not serve as a waiver of any rights under the applicable
         policy of insurance.

         All rights, terms, conditions, and exclusions in your policy are in full force and effect and are
         completely reserved. No action by any employee, agent, attorney or other person on bebglf of

         Southern-Owners Insurance Company shall not waive or be construed as having waived any right,
         term_ condition exclusion or any other provision of the policy.

         Sincerely.


         Kaitliji Stiuunel
         Field Claim Representative
         Lakeland Claims (Ext. 56713)
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 18 of 21 PageID 27




                                                             IN THE CIRCUIT COURT OF THE
                                                             NINTH JUDICIAL CIRCUIT IN AND
                                                             FOR ORANGE COUNTY, FLORIDA

                                                             CASE NUMBER:
HARVEST MOON DISTRIBUTORS LLC,

           Plaintiff,

vs.

SOUTHERN-OWNERS INSURANCE COMPANY,

           Defendant.
                                                 /

                           REQUEST TO PRODUCE TO DEFENDANT
                                 INSURANCE COMPANY

           Plaintiff, Harvest Moon Distributors LLC, by and through undersigned counsel, pursuant

to Florida Rule of Civil Procedure 1.350, hereby request Defendant, Southern-Owners Insurance

Company, to furnish copies of the following documents to the offices of the undersigned

attorney within forty-five (45) days from the date of service hereof:

INSTRUCTIONS

      1.       These document requests are continuing in nature so as to require the production of

              supplemental documents and the filing of supplemental answers to the extent required

              under the laws of the State of Florida.

      2.      When documents are requested, such requests includes documents in the custody

              control of the party's agents, party representatives, predecessors in interest,

              successors in interest, subsidiaries, parent, expert, persons consulted concerning any

              factual matters or matter of opinion relating to any of the facts or issues involved in

              this case. And includes unless privileged the party's attorney.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 19 of 21 PageID 28




   3.    If you are not producing any document responsive to a request, your answer should

         make it clear that you are not producing any documents responsive to that request.

   4.    For each document that is withheld under a claim of privilege, please provide the

         following information:

         a. The date the document was prepared or created

         b. The name and title of the author or authors of the document

         c. A summary of the subject matter of the document

         d. The identity of each person or persons who assisted the author or authors in

             creating the document

         e. The identity of each person to whom the document or the contents of the

             document have been communicated (either intentionally or inadvertently), the

             dates of such communication and the title of each such person.

         f. A statement of the basis on which the privilege is claimed; and

         g. The identity and title, if any, of the person or persons providing the information

             requested in subsections (a) through (f) above.

                                       REQUESTS FOR PRODUCTION

   1.    All insurance policies which would provide coverage to Harvest Moon Distributors

         LLC together with any declaration of coverage page, application for insurance and a

         sworn statement of a corporate officer of Defendant attesting to the coverage and

         authenticity of the policy.

   2.    All documents reflecting any payment made to any person or entity for any reason as

         a result of the Plaintiffs claim.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 20 of 21 PageID 29




   3.    All tapes and/or transcripts of statements taken of any person, including but not

         limited to Examinations Under Oath, regarding the Plaintiffs claim.

   4.    All correspondence between Plaintiff or any representative of Plaintiff and any

         representative of Defendant regarding the insurance claim in question.

   5.    All documents which support any affirmative defense.

   6.    All reports and current curriculum vitae from any expert(s) retained for any reason

         regarding the insurance claim in question.

   7.    All correspondence regarding the insurance claim in question, including but not

         limited to, correspondence with experts, independent adjusters, appraisers, inspectors,

         and any other third party.

   8.    All books, treaties or authority used by the adjustor in determining the value of the

         insurance claim in question.

   9.    All writings, memoranda, notes or other materials reflecting examination of the

         insured premises by Defendant or its agents.

   10.   All photographs or video depiction of the insured premises in the possession of the

         Defendant or any agent of Defendant.

   11.   All proofs of loss received by Defendant from Plaintiff or any representative of

         Plaintiff.

   12.   The license of each adjuster, expert, appraiser, inspector, or other individual who

         participated in processing the insurance claim in question.

   13.   All estimates received by Defendant from any source for losses to the insured

         premises.
Case 6:20-cv-01026-PGB-DCI Document 1-2 Filed 06/11/20 Page 21 of 21 PageID 30




   14.    All Peer reviews or comparative estimates conducted concerning the insurance claim

          in question.

   15.    Defendant's latest claims manual or statement of policies and procedures on the

          processing or handling of loss of Business Income, Extra Expense, Inventory, and

          Accounts Receivable claims.

   16.    Copies of previous estimates by anyone conducting a peer review on bills, invoices,

          or contracts submitted to Defendant in relation to the insurance claim in question.

   17.    All documents sent to the State of Florida or any of its agencies in relation to the

          insurance claim in question.

   18.    All documents that relate to the drafting, meaning, and interpretation of any subject

          language as such terms or provisions are used in the policy at issue.

   19.    All documents in the file of your counsel dated before the date in which the present

          action was filed which relate to the handling of the reservation of rights,

          investigation, adjustment or denial of the claim at issue.

   I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
the Defendant along with the Summons and Complaint.



                                                    Imran Malik, Esquire
                                                    Malik Law, P.A.
                                                    Attorney for Plaintiff
                                                    Florida Bar Number: 0041501
                                                    1061 Maitland Center Commons Blvd.
                                                    Maitland, FL 32751
                                                    Phone: (407) 500 1000
                                                    Email: pleadings@imaliklaw.com
